DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent Application No. 15238866.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 has been considered by the examiner.

Drawings
The drawing filed 12/01/2021 is objected to because the single drawing is currently labeled as “FIG. 1”.  According to 37 CFR 1.84 (u): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. See the original specification at least specification paragraph [0002], [00123], and [00181] for correction and at any other occurrences of a reference to “FIG. 1” that may be present.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites Formula 2-1 and 2-2, but does not provide the definition for variables Y21 and a21 and therefore the scope of the claim is indefinite.
For purposes of examination, Y21 and a21 will be defined as recited on the last four lines of page 3 of the specification: 
    PNG
    media_image1.png
    175
    803
    media_image1.png
    Greyscale
.
Claims 2–18 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al., US-20070103060-A1 ("Itoh") in view of Lee et al., US-20130334521-A1 ("Lee").
It is noted that Lee et al. US-20130334521-A1 is cited on the IDS of 12/01/2021.
Regarding claims 1–18, Itoh teaches a light-emitting device comprising a light-emitting layer or a plurality of thin organic compound layers containing the light-emitting layer formed between a pair of electrodes, wherein at least one layer comprises the platinum complex represented the general formula (1) (¶ [0017]), 
    PNG
    media_image2.png
    208
    212
    media_image2.png
    Greyscale
(¶ [0015]), or formula (2) (¶ [0017]),
    PNG
    media_image3.png
    243
    337
    media_image3.png
    Greyscale
(¶ [0016]), wherein the platinum complex is used as a light-emitting material (¶ [0001], [0013], [0020]).  Itoh teaches specific examples of the platinum complex of general formula (1) and formula (2) including: 
    PNG
    media_image4.png
    219
    302
    media_image4.png
    Greyscale
 (¶ [0093], page 8, third compound), 
    PNG
    media_image5.png
    177
    318
    media_image5.png
    Greyscale
 (¶ [0093], page 9, sixth compound), 
    PNG
    media_image6.png
    220
    240
    media_image6.png
    Greyscale
  (page 10, fourth compound), 
    PNG
    media_image7.png
    152
    282
    media_image7.png
    Greyscale
 (¶ [0093], page 11, last compound)  
    PNG
    media_image8.png
    201
    335
    media_image8.png
    Greyscale
(¶ [0093], page 12, fifth compound), among others (¶ [0093]).
Itoh does not specifically disclose a light-emitting device comprising a platinum complex as described above wherein at least one of the substituent(s) of ring C and ring D of the general formula (1) of Itoh or R8 and R9 in the general formula (2) of Itoh is a germanium substituent represented by the claimed Formula 2-2.
Lee teaches an organic light-emitting diode comprising a light-emitting layer comprising an organometallic compound of Formula 1 (¶ [0016]–[0017], ¶ [0069]) 
    PNG
    media_image9.png
    295
    330
    media_image9.png
    Greyscale
(¶ [0031]) wherein at least one of R1 to R4, the substituents on the pyridine ring of the phenylpyridine ligand, is a germanium substituent represented by Formula 2 (¶ [0033]) 
    PNG
    media_image10.png
    99
    111
    media_image10.png
    Greyscale
 (¶ [0036]), wherein preferably L1 to L3 are independently selected from the group consisting of methyl, ethyl, propyl, isopropyl, cyclohexyl, and phenyl (¶ [0041]).  Lee teaches specific examples of the organometallic compound of Formula 1 including Ir(PhGe-ppy)3 
    PNG
    media_image11.png
    345
    229
    media_image11.png
    Greyscale
 and Ir(MeGe-ppy)3 
    PNG
    media_image12.png
    280
    180
    media_image12.png
    Greyscale
(¶ [0045]), each of  which show the germanium substituent represented by Formula 2 of Lee substituted at the 2-position on each of the pyridine rings of the phenylpyridine ligands, and each of which show each L1 to L3 of Formula 2 of Lee as phenyl and methyl, respectively.  Lee teaches that the addition of the germanium substituent inhibits intermolecular interaction in the solid state and improves performance of the organic light emitting diode comprising the compound, particularly light-emitting efficiency (¶ [0065], ¶ [0067]), and increases the solubility in organic solvent, which allows the compound to be used effectively in solution processing (¶ [0066], ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify any one of the exemplified platinum complexes, for example 
    PNG
    media_image13.png
    219
    302
    media_image13.png
    Greyscale
 , 
    PNG
    media_image14.png
    177
    318
    media_image14.png
    Greyscale
 , 
    PNG
    media_image15.png
    220
    240
    media_image15.png
    Greyscale
  , 
    PNG
    media_image7.png
    152
    282
    media_image7.png
    Greyscale
 , or  
    PNG
    media_image8.png
    201
    335
    media_image8.png
    Greyscale
, in the light-emitting device discussed above, such that each of the substituents on the pyridine rings of the phenylpyridine ligands, are the germanium substituent represented by Formula 2 of Lee wherein L1 to L3 are each independently selected from the group consisting of methyl, ethyl, propyl, isopropyl, cyclohexyl, and phenyl, based on the teachings of Lee.  The motivation for doing so would have been to inhibit intermolecular interaction in the solid state in order to improve device performance, including light-emitting efficiency, and increase the solubility in organic solvents in order to allow the compound to be used effectively in solution processing, as taught by Lee.  
The devices comprising the modified compounds of Itoh in view of Lee, for example 
    PNG
    media_image16.png
    390
    612
    media_image16.png
    Greyscale
 wherein R1 to R3 correspond to L1 to L3 which are independently selected from the group consisting of methyl, ethyl, propyl, isopropyl, cyclohexyl, and phenyl (hereafter referred to as modified compound A) and 
    PNG
    media_image17.png
    324
    648
    media_image17.png
    Greyscale
wherein R1 to R3 correspond to L1 to L3 which are independently selected from the group consisting of methyl, ethyl, propyl, isopropyl, cyclohexyl, and phenyl (hereafter referred to as modified compound B), meet the limitations of claims 1–18.  

For example, per claims 1–15 and 17–18, the device comprising the modified organometallic compound A of Itoh in view of Lee as shown above is a compound represented by the claimed Formula 1 and Formula 1-2 wherein:
M is platinum (Pt);
A1 is a C10 carbocyclic group (a naphthalene), A2 are each a C6 carbocyclic group (a benzene group), and A3 and A4 are each a C5 heterocyclic group (a pyridine group);
X1 and X2 are each a carbon atom (C) and X3 and X4 are each a nitrogen atom (N);
B1 to B4 are each a single bond;
Y1 is a single bond, Y2 is a divalent linking group (represented by Formula 8-3), and Y3 is a single bond; 
Z1 and Z2 are each represented by Formula 2-2;
Y21 is not required to be present;
a21 is 0;
R21 to R23 are each an unsubstituted C1–C3 alkyl group (a methyl group, an ethyl group, a propyl group, an isopropyl group), an unsubstituted C6 cycloalkyl group (a cyclohexyl group), or an unsubstituted C6 aryl group (a phenyl group), and R24 to R27 are not required to be present;
d1 and d2 are each 1;
X3 is N, Z1 is a group represented by Formula 2-2, and d1 is 1, and X4 is N, Z2 is a group represented by Formula 2-2, and d2 is 1;
R1 to R4 are each hydrogen;
Q7 and Q8 are not required to be present;
b1 to b4 are each 3;
L1 is not required to be present; and
a1 is 0.
For example, per claims 1–15 and 17–18, the device comprising the modified organometallic compound B of Itoh in view of Lee as shown above is a compound represented by the claimed Formula 1 and Formula 1-2 wherein:
M is platinum (Pt);
A1 and A2 are each a C6 carbocyclic group (a benzene group) and A3 and A4 are each a C5 heterocyclic group (a pyridine group);
X1 and X2 are each a carbon atom (C) and X3 and X4 are each a nitrogen atom (N);
B1 to B4 are each a single bond;
Y1 is a single bond, Y2 is a divalent linking group (represented by Formula 8-1), and Y3 is a single bond; 
Z1 and Z2 are each represented by Formula 2-2;
Y21 is not required to be present;
a21 is 0;
R21 to R23 are each an unsubstituted C1–C3 alkyl group (a methyl group, an ethyl group, a propyl group, an isopropyl group), an unsubstituted C6 cycloalkyl group (a cyclohexyl group), or an unsubstituted C6 aryl group (a phenyl group), and R24 to R27 are not required to be present;
d1 and d2 are each 1;
X3 is N, Z1 is a group represented by Formula 2-2, and d1 is 1, and X4 is N, Z2 is a group represented by Formula 2-2, and d2 is 1;
R1 to R4 are each hydrogen;
Q7 and Q8 are not required to be present;
b1 to b4 are each 3;
L1 is no required to be present; and
a1 is 0.
Per claim 16, the modified compound B of Itoh in view of Lee corresponds to the claimed Compound 15 
    PNG
    media_image18.png
    227
    120
    media_image18.png
    Greyscale
.

Regarding claim 16, Itoh in view of Lee teaches the light-emitting device comprising the modified compound A, as discussed above with respect to claim 1
Itoh in view of Lee does not specifically disclose a compound as above wherein ring A of the general formula (1) of Itoh is a benzene ring.  However, Itoh teaches rings A to D may represent aryl rings (¶ [0015]), teaches preferred examples of an aryl ring include a benzene ring, among others (¶ [0035]), and teaches several examples wherein rings A and B are each a benzene ring (¶ [0093]).
Therefore, given the general formula and teachings of Itoh, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ring A naphthalene in the modified compound A of Itoh in view of Lee with a benzene ring, because Itoh teaches the variable may preferably be selected as a benzene ring.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the light-emitting layer of the device of Itoh and possess the benefits as described above taught by Itoh.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a benzene ring from the list of preferred aryl rings, because it would have been choosing from the list of preferred aryl rings, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the light-emitting layer of the device of Itoh and possessing the benefits as described above taught by Itoh.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) of Itoh having the benefits described above taught by Itoh in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 16, the further modified compound A of Itoh in view of Lee corresponds to the claimed Compound 23 
    PNG
    media_image19.png
    197
    120
    media_image19.png
    Greyscale
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. US-20170305881-A1 teach tetradentate organometallic complexes for light-emitting devices; and
Ragini et al. US-20060228582-A1, PARK JIN JOO et al. KR-20130110934-A, Beers et al. US-20140008617-A1, and Kim et al. US-20150090974-A1 teach silyl-substituted organometallic complexes for light emitting devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786